Citation Nr: 1755966	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extraschedular evaluation for the service-connected diabetic retinopathy with postoperative cataracts associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Following the Board's June 2012 decision, this matter was appealed to the Court of Appeals for Veterans Claims (the Court) after which the Court issued a November 2013 Memorandum Decision vacating the Board's decision and remanding it for additional action.  The matter has since been remanded, most recently in September 2015.

While the Board sincerely regrets the additional delay, this matter is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in prior remands, the Veteran asserts that an extra-scheduler evaluation is warranted for his diabetes related eye disorder due to symptoms including glare, intermittent eye pain and bleeding.  The Court, by way of its November 2013 Memorandum Decision, specifically instructed VA to consider these symptoms in the analysis of the extraschedular claim.  At the time of the prior Board remand, the Veteran's service connected eye disorder was characterized as retinopathy only.  Since the September 2015 remand and following the updated VA examinations, the RO issued a July 2017 rating decision recognizing the cataracts as a service connected part of the Veteran's diabetes residuals.  The cataracts and retinopathy are rated together under Diagnostic Code 6080 based upon impairment of visual fields.  These rating criteria do not consider glare, pain or bleeding.  Moreover, the RO discussed only visual field loss in its analysis of whether referral for extraschedular consideration is warranted.  See August 2017 Supplemental Statement of the Case (SSOC).

An extraschedular rating may be assigned, after referral by the RO to VA's Under Secretary for Benefits or the Director, Compensation Service, in a case that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b)(1) (2017); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Symptoms shown in this case are not addressed by the schedular rating criteria, and may have a marked impact on the Veteran's employment.  The Board finds that referral of the eye disorder claim to VA's Under Secretary for Benefits or the Director, Compensation Service, is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extraschedular evaluation for the service-connected diabetic retinopathy with postoperative cataracts associated with diabetes mellitus to VA's Director, Compensation Service (Director) or Under Secretary for Benefits for adjudication of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




